Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1, 18 and 23 recite a limitation “when the electronic device is in a low power mode.” This is a conditional limitation and a step reciting a condition precedent does not need to be performed if the condition precedent is not met; see Schulhauser and Ex Parte Adam White (“we discern no meaningful distinction between the recitation of “if” and the recitation of “when” recited in claim 1. Thus, the broadest reasonable interpretation of claim encompasses a power conversion system where the controller is not inactive. See Schulhauser, (concluding that the broadest reasonable interpretation of a claim encompassed situations in which conditional method steps “need not be reached”). The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”). Therefore, the limitation “when the electronic device is in a low power mode” is not part of BRI. Applicant may amend claim 23 to recite “placing an electronic device in an idle mode; processing, based on first logic of a first processor core, sensor data associated with the electronic device in the idle mode” to include the operating state of electronic device into BRI. However, Claim 1 recites an apparatus that does not include electronic device. Therefore, the limitations specific to electronic device is not part of BRI for claim 1.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-18, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al (US Patent 9323314).

For claim 1, Jia et al teach the following limitations: An apparatus comprising: a first processor core (first CPU 104 in Fig 1; by definition, CPU has at least one core) to implement a host controller (102 in Fig 1; host controller; line 65, col 2); and a second processor core (second CPU 112 in Fig 1) to implement an offload engine (lines 37-42 of col 4 mentions that sensor data processing in offloaded to CPU 112; thus, 112 implements an offload engine), the host controller including first logic to process sensor data  (Fig 2 shows sensor processing 216, GNSS library 218; thus 102 has logic to process the sensor data; lines 15-55 of col 6) associated with an electronic device (lines 15-25 of col 11; lines 50-55 of col 14; sensors are associated with mobile device) when the electronic device is in a low power mode (this is not part of BRI as explained above; however the device supports low power mode of operation as explained in lines 10-12 of col 7; line 53, col 12 through line 8, col 13; lines 55-67 of col 14; these section provides various low power mode of the microcontroller of 106;  lines 15-55 of col 6 provide the description of sensor processing by host controller 102), the host controller to offload a computational task associated with the sensor data to the offload engine (lines 3-42 of col 4; lines 53-60 of col 5; lines 65-67 of col 4; Fig 2 and Fig 4; lines 32-52 of col 9 mentions about offloading to CPU 112), the offload engine including second logic to execute the computational task (lines 35-42 of col 4; Fig 2 and Fig 4 shows hub_processing; lines 40-53 of col 10 mentions hub_processing via low power CPU). 

For claim 2, Jia et al further teach  a third processor core (baseband processor 510 in Fig 5; line 38 of col 14; this is a signal processing hardware as mentioned in line 23 of col 12), the third processor core to operate in a lower power domain than either the first or second processor cores (the first CPU 104 is high power CPU as shown in Fig 1; lines 10-20 of col 11 108 and 11 provides low power solution) the third processor core to monitor a sensor associated with the electronic device (Fig 3 shows that baseband processor is part of location subsystem 110; 110 monitors location of the mobile) when the first and second processor cores are asleep (lines 44-49 of col 12; lines 30-32 of col 7 mention that 110 is independent of 102 and 108; thus 110 operates when 108 and 102 is in sleep mode). 

For claim 3, Jia et al teach wherein the third processor core is to detect a trigger event based on sensor data output by the sensor (Fig 3 shows the antenna 116 is detected by the baseband processor) and to wake up the host controller in response to the trigger event (lines 55-62 od col 11; the intermediate results are further processed by CPU 104 that is woken up by the application processor 102).  

For claim 4, wherein the host controller includes a hardware driver for the sensor (lines 34-40 of col 6 mention that 104 executes SEM or sensor engine manager; the processor acts as the hardware driver for the sensor).  

For claim 5, Jia et al mention that HAL module 404 is an upper layer interface to the operating system 204 to communicate with sensors 118 via socket driver 206. Therefore, the OS includes wrapper to call the functions associated with 118. 

For claim 14, wherein the host controller and the offload engine are to communicate via interprocess communication (Fig 2 shows the interface for interprocess communication; Jia).  

For claim 15, the host controller is to offload the computational task by calling an application programming interface (API) proxy associated with the interprocess communication (lines 35-40 of col 6; 104 executes 216; lines 13-23 of col 7; data transfer netween 102 and 106; lines 57-67 of col 13; Jia et al).  

For claim 16, Jia, lines 1-15 of col 3 mentions that the host controller includes a runtime environment to execute a user loaded application (Android OS is an user loaded application) when the electronic device is in the low power mode (he device supports low power mode of operation as explained in lines 10-12 of col 7; line 53, col 12 through line 8, col 13; lines 55-67 of col 14; these section provides various low power mode of the 

For claim 17, Jia et al teach memory shared by the first and second processor cores (208 in Fig 2; shared by 110 and 108; lines 10-12 of col 8; 102 transmits program code 208; lines 1-5 of col 9; therefore, 208 is shared by 108, 110 and 102 (or, the first processor core)), the memory having a first memory size the volatile memory has 256 KB capacity line 9 of col 9; therefore any fragment such as 10 KB memory can be mapped as “first memory size”), the host controller to communicate with an application processor of the electronic device (Fig 2; 220 is the processor that controls the download lines 5-12 of col 7) to load a block of data (the downloading of data as explained in lines 15-52 of col 9), the - 57 -PATENT AA8684-PCT block of data associated with a second memory size (30 KB downloading as mentioned in line 26 of col 9) larger than the first memory size (30 KB is greater than 10 KB).  

For claim 18, Jia teaches A non-transitory computer readable medium comprising instructions that, when executed, cause at least one system to at least (lines 40-50 of col 15): process, with first logic of a first processor core (first CPU 104 in Fig 1; by definition, CPU has at least one core), sensor data (Fig 2 shows sensor processing 216, GNSS library 218; thus 102 has logic to process the sensor data; lines 15-55 of col 6) associated with an electronic device (lines 15-25 of col 11; lines 50-55 of col 14; sensors are associated with mobile device) when the electronic device is in a sleep mode (this is not part of BRI as explained above; however the device supports low power ; offload a computational task associated with the sensor data (lines 3-42 of col 4; lines 53-60 of col 5; lines 65-67 of col 4; Fig 2 and Fig 4; lines 32-52 of col 9 mentions about offloading to CPU 112) to an offload engine implemented in a second processor core  (second CPU 112 in Fig 1; lines 37-42 of col 4 mentions that sensor data processing in offloaded to CPU 112; thus, 112 implements an offload engine); and process, based on second logic of the second processor core, the sensor data to implement the computational task (lines 35-42 of col 4; Fig 2 and Fig 4 shows hub_processing; lines 40-53 of col 10 mentions hub_processing via low power CPU).  

For claim 23, Jia et al teach following limitations: A method comprising: processing, based on first logic of a first processor core  (first CPU 104 in Fig 1; by definition, CPU has at least one core), sensor data (Fig 2 shows sensor processing 216, GNSS library 218; thus 102 has logic to process the sensor data; lines 15-55 of col 6)  associated with an electronic device (lines 15-25 of col 11; lines 50-55 of col 14; sensors are associated with mobile device) when the electronic device is in an idle mode  (this is not part of BRI as explained above; however the device supports low power mode of operation as explained in lines 10-12 of col 7; line 53, col 12 through line 8, col 13; lines 55-67 of col 14; these section provides various low power mode of the microcontroller of 106;  lines 15-55 of col 6 provide the description of sensor processing ; offloading a computational task associated with the sensor data (lines 3-42 of col 4; lines 53-60 of col 5; lines 65-67 of col 4; Fig 2 and Fig 4; lines 32-52 of col 9 mentions about offloading to CPU 112)  to an offload engine implemented in a second processor core (second CPU 112 in Fig 1; lines 37-42 of col 4 mentions that sensor data processing in offloaded to CPU 112; thus, 112 implements an offload engine); and processing, based on second logic of the second processor core, the sensor data to implement the computational task (lines 35-42 of col 4; Fig 2 and Fig 4 shows hub_processing; lines 40-53 of col 10 mentions hub_processing via low power CPU).  

For claim 24, Jia et al further teach  a third processor core (baseband processor 510 in Fig 5; line 38 of col 14; this is a signal processing hardware as mentioned in line 23 of col 12), operating in a lower power domain than either the first or second processor cores (the first CPU 104 is high power CPU as shown in Fig 1; lines 10-20 of col 11 108 and 11 provides low power solution) the third processor core to monitor a sensor associated with the electronic device (Fig 3 shows that baseband processor is part of location subsystem 110; 110 monitors location of the mobile) when the first and second processor cores are asleep (lines 44-49 of col 12; lines 30-32 of col 7 mention that 110 is independent of 102 and 108; thus 110 operates when 108 and 102 is in sleep mode). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-10, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Patent 9323314) further in view of Kolluru (US Patent Application Publication 2018/0349205). 

For claim 6, Jia et al teach, wherein the offload engine is a first offload engine (108 in Fig 1; the offloading is explained in lines 35-52 of col 9; lines 38-40 of col 10), the apparatus further implements a second offload engine (location subsystem 110 in Fig 1 is the second offload system; lines 34-63 of col 11), the first offload engine to implement - 55 -PATENT AA8684-PCT first sensor data analysis (sensor subsystem polls sensors 118 in Fig 1; lines 25-33 of col 11) and the second offload engine to implement second sensor data analysis (the location subsystem implements GNSS data analysis; lines 34-63 of col 11), the first sensor data analysis different than the second sensor data analysis (Fig 1 shows that 118 and 114 are different and the analysis is also different).

Jia teaches two different subsystems 108 and 110 in Fig 1. However, the second CPU 112 is used for both subsystems as shown in Fig 1. Although baseband processor 510 is used to receive sensor data as shown in Fig 5, Jia et al does not explicitly mention that the processor 510 performs the offload engine to implement the second data analysis. Kolluru teaches a system with plurality of processors to perform the sensor function 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jia and Kolluru so that the two subsystems 108 and 110 of Jia has respective processor core. Jia further teaches that different components can be used to implement functionality of location subsystem (lines 1-10 of col 12). Therefore, using a third core to implement the offload engine of 110 in Jia is within the scope of ordinary skill. The addition of a separate processor increases the performance of the system because of the enhanced processing power. 
 
For claim 7, Jia does not explicitly mention about vision detection or vision recognition (col 10 mentions table 1 and associated sensors. Kolluru teaches that the camera or proximity detector can detect images ([0022]). Jia or Kolluru does not explicitly mention about vision recognition. However, face recognition is an well known concept. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include recognition software associated with camera since Jia uses a mobile device (Fig 1) and mobile device often uses face recognition for authentication. With the teachings of Jia and Kolluru, it is possible to implement the camera sensors in the 108 sensor subsystem in Jia and recognition in 110 subsystem. That way, authentication function in the mobile device can be implemented. 



 For claim 9, Jia, in view of Kolluru does not explicitly mention that the second processor core includes a convolution neural network accelerator and the third processor core includes a deep neural network accelerator.  However, CNN accelerator and DNN accelerator are well known in the art. These algorithms are implemented to enhance the sensor performance. It would have been obvious for one ordinary skill in the art before the effective filing date of the application to use CNN or DNN accelerators to enhance performance of the sensors. 

For claim 10, the host controller is to include third logic to determine a location of the electronic device (110 is the location sensor that provides intermediate results to host; lines 10-27 of col 4; Jia et al).  

For claim 19, Jia et al teach, wherein the offload engine is a first offload engine (108 in Fig 1; the offloading is explained in lines 35-52 of col 9; lines 38-40 of col 10), the apparatus further implements a second offload engine (location subsystem 110 in Fig 1 

Jia teaches two different subsystems 108 and 110 in Fig 1. However, the second CPU 112 is used for both subsystems as shown in Fig 1. Although baseband processor 510 is used to receive sensor data as shown in Fig 5, Jia et al does not explicitly mention that the processor 510 performs the offload engine to implement the second data analysis. Kolluru teaches a system with plurality of processors to perform the sensor function ([0007]; [0039]; [0046]-[0047]; Fig 4; primary processor offloads to a secondary processor among two processors). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jia and Kolluru so that the two subsystems 108 and 110 of Jia has respective processor core. Jia further teaches that different components can be used to implement functionality of location subsystem (lines 1-10 of col 12). Therefore, using a third core to implement the offload engine of 110 in Jia is within the scope of ordinary skill. The addition of a separate processor increases the performance of the system because of the enhanced processing power. 



Jia teaches two different subsystems 108 and 110 in Fig 1. However, the second CPU 112 is used for both subsystems as shown in Fig 1. Although baseband processor 510 is used to receive sensor data as shown in Fig 5, Jia et al does not explicitly mention that the processor 510 performs the offload engine to implement the second data analysis. Kolluru teaches a system with plurality of processors to perform the sensor function ([0007]; [0039]; [0046]-[0047]; Fig 4; primary processor offloads to a secondary processor among two processors). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jia and Kolluru so that the two subsystems 108 and 110 of Jia has respective processor core. Jia further teaches that different components can be used to implement functionality of location subsystem (lines 1-10 of col 12). Therefore, using a third core to implement the offload engine of 110 in Jia is within . 

Allowable Subject Matter
4.	Claims 11-13, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
PTO-892 cites additional reference that is related to offloading sensor processing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186